DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 4/30/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-7, 14, 15, 17, 25, 28, 29, 34, 45 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (WO 2016/138491, of record, 9/1/2016).  Reference is made below to the US patent issuing from the WO document, US 10,273, 280.  This rejection is maintained for reasons made of record in the Office Action dated 4/2/2020 and for reasons set forth below.
Regarding the claim amendments, Chen et al teach the sequential administration of two vectors encoding, e.g., CD5CAR 24 hours apart.  The first is considered to reduce CD5 expression and the second to encode the CD5 CAR.  See Fig. 18 and col. 45, lines 17-57.  The use of, e.g., CRISPR/Cas9 systems to downregulate CD3 expression is also accomplished with the same system using two lentiviral vectors (cols. 51-52).
Response to Arguments
Applicant's arguments filed 4/30/2022 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Chen et al does not teach or suggest the recited time intervals; 2) Chen et al does not teach both downregulation of CD3, 5 or 7 expression coupled with CAR specific for CD3, 5 or 7.
Regarding 1), such is false for the reasons set forth above.  Further, Chen et al do teach that a time interval between the downregulation of expression of, e.g. CD5 or CD3, is necessary and desirable.  See, e.g., the decrease in CD5 or CD7 expression in Figs. 18C, 42 and 43 and column 52.
Regarding 2), such is false for reasons of record and reasons set forth above.  The cited portions of Chen et al clearly teach both of these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 14, 15, 17, 25, 28, 29, 34, 45, 46 and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2016/138491, of record, 9/1/2016) in view of Whilding et al (Mol. Oncol., 2015, of record).  This is a new rejection necessitated by amendment of the claim.
The teachings of Chen et al are as above and applied as before.  Chen et al do not teach the use of a suicide gene.
Whilding et al teaches the befits of including a suicide gen in CAR T cells intended for therapy in order to alleviate potential side effects.  See section 5.4, page 2004 in particular.
The claimed methods and cells are essentially disclosed by Chen et al with the exception of the suicide gene limitation.  The ordinary skilled artisan, seeking a method to use CAR T cells for therapy, would have been motivated to use a suicide gene with the CAR T cells of Chen et al because Whilding et al teaches such genes to be a well-known means for reducing toxicity of CAR T cells in therapeutic applications.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating efficient CAR T cell therapeutics as taught by Chen and Whilding et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Claim Rejections - 35 USC § 112
The rejection of claim 60 as non-enabled is withdrawn in light of amendment of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633